               Case 12-17020-AJC          Doc 52      Filed 10/18/18   Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                                                 Case No.: 12-17020-AJC
ALVARO ALVAREZ,                                              Chapter 13
       Debtor.
________________________________/

                                  MOTION TO REOPEN CASE

        Secured Creditor, Michael Logue, by and through his undersigned attorney, files this

Motion to Re-Open case in the above-styled action and states:

        1.     The Debtor, Alvaro Alvarez, filed an individual Chapter 13 petition on March 23,

2012.

        2.     The secured creditor filed a Motion for Comfort Order that Automatic Stay nor

Discharge Injunction Prohibits him from Resetting Foreclosure Sale on Real Property Jointly

Owned by Non-Debtor Spouse on October 8, 2018 (DE#50).

        2.      The secured creditor cannot move forward with said motion until the instant case

is reopened.

        WHEREFORE, Secured Creditor respectfully requests that the Chapter 13 case be

reopened to allow the filed motion for comfort order to be heard, and any further and different

relief, as the court deems fair, just, proper and equitable.

AM LAW, LLC.
Attorney for Debtor
7385 SW 87 Avenue, Suite 100
Miami, FL 33173
Tel: 305.441.9530
Fax: 305.595.5086
/s/ Gary M. Murphree
Gary M. Murphree, Esq.
Florida Bar No. 996475
Brandy Abreu, Esq.
Florida Bar No. 17685
